Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 28, 2015

                                           No. 04-15-00244-CV

                                      IN RE Sandra SANDOVAL

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

        On April 23, 2015, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than May 19, 2015. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on April 28, 2015.



                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2015-CI-04420, styled In the Interest of N.I.V.S. and M.C.V.S., Minor
Children, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldana
presiding.